DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Status of the Application
2.	Claims 1-2, 4-6, 8-9, 11-13, 21-22, 24, and 26-32 are pending in this application (16/842,317) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 12/17/2021, following the Non-Final Rejection office action dated 09/17/2021.   
Claims 1-2, 4-6, 8-9, 11-13, 21-22, and 24 have been amended. 
Claims 3, 7, 10, 14-20, 23, and 25 have/had been canceled. 
Claims 26-32 have been newly added. 
(Please see page 8 of Applicant Arguments/Remarks, filed on 12/17/2021).
Applicant’s submissions have been entered for consideration in this office action. 


Terminal Disclosure / Double Patenting  
3.	This application (16/842,317), filed on 04/07/2020, is subject to a Terminal Disclosure with respect to the patent (US 10,620,934) issued on 04/14/2020.  Please see the Terminal Disclosure filed by Applicant on 01/28/2022 that has been approved by the office.  









Examiner’s Amendment
4.  	Claims 1, 8, and 31 are amended (as shown below) by an Examiner’s Amendment that has been approved by Applicant.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment, to correct an apparent omission of definition for the abbreviated term “API” in claims 1, 8, and 31 (as compared to claim 21) was given by Applicant’s representative Shabbi Khan (Reg. No: 61884, Phone: 617-502-3291) during an Examiner-initiated telephone interview held on 01/28/2022. 
 
Amendments to the Claims:
	Please amend Limitation 1 of Claims 1, 8, and 31 (filed by Applicant on 12/17/2021) as follows:
1. 	(Currently Amended) A method comprising:
receiving, by one or more processors, a request to deploy a second snapshot of a second version of a computing environment to a cloud provider by using one or more application programming interfaces (APIs) that include one or more protocols to deploy the second snapshot to the cloud provider;	
8. 	(Currently Amended) A system comprising:
one or more processors, coupled to memory and configured to:
receive a request to deploy a second snapshot of a second version of a computing environment to a cloud provider by using one or more application programming interfaces (APIs) that include one or more protocols to deploy the second snapshot to the cloud provider;

31. 	(Currently Amended) A method comprising:
maintaining, by one or more processors, a mapping between a first set of deployment application programming interfaces (APIs) for a first cloud provider and a second set of deployment APIs for a second cloud provider, the first set of deployment APIs including a first set of protocols for allocation or deallocation of one or more resource files for the first cloud provider and the second set of deployment APIs including a second set of protocols for allocation or deallocation of the one or more resource files for the second cloud provider;

Allowable Subject Matter
5.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-2, 4-6, 8-9, 11-13, 21-22, 24, and 26-32 (renumbered 1-20) are allowed.















Statement of Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 21, and 31.  Specifically, the prior art of record does not fairly suggest the combination of features: "comparing, by the one or more processors, a first snapshot of a first version of the computing environment to the second snapshot to identify at least one file within the second snapshot absent from the first snapshot, the at least one file including information relating to a computing resource of the computing environment; allocating, by the one or more processors, responsive to identifying that the at least one file within the second snapshot is absent from the first snapshot, the at least one file to the second version of the computing environment by including the at least one file in the second version; and deploying, by the one or more processors, in response to the request and according to the one or more APIs corresponding to the cloud provider, the second version of the computing environment by deployment of the at least one file allocated to the second version to the cloud provider." as specified by claim 1 (and basically similarly by claims 8, 21, and 31).  These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claims 8, 21, and 31 are also allowable for similar reasons. Dependent claims 2, 4-6, 9, 11-13, 22, 24, 26-30, and 32 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


Conclusion
6.	Claims 1-2, 4-6, 8-9, 11-13, 21-22, 24, and 26-32 (renumbered 1-20) are allowed.
	Claims 3, 7, 10, 14-20, 23, and 25 were canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191